DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art reference of record, Gregory (US 3,388,348), teaches or can be modified by one of ordinary skill in the art to teach:
An oscillator device (See figures 6 and 8), comprising:
an amplifier unit (18 in figure 8); and
a tunable waveguide resonator (56), the tunable waveguide resonator comprising:
a rectangular waveguide part configured for a fundamental TE101 mode (It would be obvious to one of ordinary skill in the art to modify the shape and resonating mode of the resonator of Gregory) and comprising:
electrically conducting inner walls (See walls of 56); 
a first waveguide port (see the left side port in figure 6);
at least one tuning element (58) positioned within the waveguide part, wherein each tuning element comprises an electrically conducting body and a holding rod (See structure of 58 in figure 6);

wherein the holding rod is attached to the electrically conducting body and is movable from the outside of the waveguide resonator such that the electrically conducting body can be moved between a plurality of positions within the waveguide part via the holding rod (Col. 4, lines 47-51).
Gregory fails to teach “wherein the holding rod extends through the waveguide part via corresponding apertures, wherein the apertures cross a plane running through the waveguide part parallel to an extension axis of the holding rod; wherein the plane is positioned such it lies in an electrical wall”, as set forth in claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 26, 2021